         Case 1:14-mc-00187-AJN Document 19 Filed 07/17/20 Page 1 of 2



                                                                                                 7/17/20


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

COMMISSIONS IMPORT EXPORT S.A.,

                         Petitioner-Judgment Creditor,

           -against-                                           Case No. 1:14-mc-00187

REPUBLIC OF THE CONGO,

                         Respondent-Judgement Debtor.




          ORDER GRANTING MOTION TO ALTER OR AMEND JUDGMENT

               In consideration of Petitioner’s motion to alter or amend the Judgment registered

in this Court on June 18, 2014 under Case No. 1:14-mc-00187 (the “Original Judgment”), and

any opposition and reply thereto, it is hereby:

                ORDERED, that Petitioner’s motion to alter or amend the Original Judgment

 is hereby granted;

                ORDERED, that the Original Judgment as registered (Doc. No. 1) be altered

 and amended as follows, in order (i) to reflect the amounts awarded for Petitioner and against

 Respondent in United States Dollars as of the date of judgment and (ii) to assess interest in

 accordance with 28 U.S.C. § 1961 as provided in the Original Judgment; and

                ORDERED, that Petitioner is entitled to U.S. $772,562,221.53 as of December 31,

 2019, plus interest pursuant to 28 U.S.C. § 1961 at $2,325.13 per diem thereafter.
           Case 1:14-mc-00187-AJN Document 19 Filed 07/17/20 Page 2 of 2




SO

ORDERED.

July 17, 2020                                _________________________
                                                 ALISON J. NATHAN
                                                 U.S.D.J.




                                         2

4827-7447-2368, v. 1
